Citation Nr: 0823669	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of steel 
removal from right eye.

3.  Entitlement to service connection for residuals of trauma 
left eye.

4.  Entitlement to service connection for dorsal scoliosis.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and June 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The record reflects that the veteran died on February [redacted], 
2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2003 and June 2004, the RO denied the veteran's 
claims.  He appealed.  Unfortunately, however, before the 
Board reached a decision on his appeal, his sister informed 
VA in March 2008 that he died on February [redacted], 2008.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


